[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Myers v. Meyers, Slip Opinion No. 2022-Ohio-1915.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-1915
                    THE STATE EX REL. MYERS v. MEYERS ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Myers v. Meyers, Slip Opinion No.
                                     2022-Ohio-1915.]
Mandamus—Public Records Act—The time at which a law-enforcement officer
        creates a record or the police department’s method for maintaining such a
        record determines whether the exemption to disclosure under R.C.
        149.43(A)(2)(c) applies—Partial writ of mandamus granted.
 (Nos. 2020-1469 and 2021-0211—Submitted October 5, 2021—Decided June 9,
                                            2022.)
                                       IN MANDAMUS.
                                 ____________________
        Per Curiam.
        {¶ 1} In these two consolidated original actions, we address the issue
whether an offense-and-incident report, which initiates a police investigation and
is a public record under Ohio’s Public Records Act, R.C. 149.43, is limited to the
                             SUPREME COURT OF OHIO




form that police officers fill out in order to report the incident or whether it also
includes contemporaneous reports created by the investigating officers that
document the officers’ observations and the statements of witnesses at the scene.
Relator, Derek J. Myers, seeks a writ of mandamus requiring respondents, the city
of Chillicothe; its police chief, Ron Meyers (“police chief”); and the police
department’s records clerk, Mica Kinzer (collectively, “Chillicothe” or “the city”),
to disclose the “supplement narratives” that the city withheld when Myers had
requested the public-record incident reports. The city asserts that it properly
withheld the supplement narratives on the ground that such a narrative constitutes
a confidential law-enforcement investigatory record (“CLEIR”)—specifically,
“investigatory work product” under R.C. 149.43(A)(2)(c). In addition to the writ
of mandamus, Myers also requests awards of statutory damages, attorney fees, and
court costs.
       {¶ 2} We grant the writ with respect to a limited number of supplement
narratives but deny it as to the majority of the supplement narratives. We also grant
Myers an award of statutory damages for the city’s delayed production of certain
incident-report forms, but we deny in part Myers’s claim for statutory damages on
the ground that we do not “stack” statutory damages. Finally, we award court costs
to Myers, but we deny his request for an award of attorney fees.
                               I. BACKGROUND
         A. The Chillicothe police department’s public-records policy
       {¶ 3} The city presented the affidavit of the police chief to explain its
public-records policy.     That affidavit provides the best starting point for
understanding the status of the public-records requests at issue in these cases.
       {¶ 4} According to the police chief, the department “generates investigatory
records after it receives a complaint from the public that pertains to potential
violations of criminal laws.” After receiving a complaint, “an officer is then
dispatched to the location of the incident to investigate.” But because the officer




                                          2
                                 January Term, 2022




“begin[s] the investigation immediately after being dispatched, the officer often
does not create the offense-and-incident report until after [he or she] leave[s] the
scene of the incident.” Based on the filled-in incident-report forms generated by
the investigating officers, Kinzer prepares a daily media report and distributes it to
various media recipients.
       {¶ 5} In his affidavit, the police chief states that there are “three sources of
information” that make up what he refers to as an “investigatory record”: (1) the
“standard, fill-in-the-blank information that identifies the investigation status,
investigating officer, date, location, and offense information, all of which the
investigating officer enters,” (2) the “initial narrative section that the investigating
officer generates,” which “identifies the offense alleged, the location of the
incident, and whether the investigation is ongoing,” and (3) “supplement
narratives,” which “contain the personal notes of the investigating officer regarding
the incident, summarizing witness and victim interviews, and evaluating the alleged
offense.” The supplement narratives also contain “specific details of the crime
alleged, the identities of the victim, witnesses, and alleged perpetrator, and other
related information.”
       {¶ 6} In responding to a public-records request for an “investigatory
record,” the department “generally does not disclose the supplement narratives for
the record, so long as the related investigation remains ongoing.” The department
views supplement narratives as “confidential law enforcement investigatory
records, since they are the investigating officer’s work product.”             But the
department does disclose upon request the incident-report form plus the “initial
narrative,” which is authored by the investigating officer.
       {¶ 7} The police chief’s affidavit further explains that once an investigation
is closed, the department “disclose[s] the entire investigatory record, consisting of
both the offense-and-incident reports and the supplement narratives.” The purpose
of that policy is to “prevent the public disclosure of detailed information of an




                                           3
                              SUPREME COURT OF OHIO




investigation while it is ongoing,” a practice that “protects witnesses, victims, and
suspects from potential harassment.”
       {¶ 8} In discussing the status of the records requests, we adopt the following
terminology for purposes of this opinion. What the police chief refers to as “the
standard, fill-in-the-blank information,” we will call “the incident-report form.” As
for the two types of narratives, we will follow the police chief’s terminology and
call them the “initial narrative” and the “supplement narratives.” Finally, we will
use the phrase “public-record incident report” to refer to those documents that must
be disclosed under the Public Records Act.
       {¶ 9} This terminology permits us to state succinctly the nature of the
parties’ disagreement. Myers argues that the public-record incident report includes
the supplement narratives, while the city maintains that the public-record incident
report is limited to the incident-report form and the initial narrative.
                              B. Case No. 2020-1469
       {¶ 10} Myers is the editor and proprietor of the publication the Scioto Valley
Guardian. As part of his work, Myers regularly submits public-records requests
seeking the disclosure of public-record incident reports. Kinzer sends a daily media
report through an email-distribution service to media recipients like Myers. For
each new investigation, Kinzer’s media report contains the case number, the offense
charged, any relevant names, the date and time, and the address of the incident.
       {¶ 11} On November 20, 2020, Myers sent an email reply to Kinzer’s media
report that stated: “Hello, please send P2015185,” which he intended as a request
for the public-record incident report relating to the investigation with that number.
Approximately two hours after sending his first email, Myers sent Kinzer a second
email stating, “Please let me know whether you will be sending this report today.
If you deny the request, please cite your reasoning and law.” Around the time that
Myers sent his first email to Kinzer, he also emailed the police chief and stated that
“we must address the persisting issue of your records department denying public




                                           4
                                 January Term, 2022




records requests for police reports, citing open investigations.” That day, the police
chief gave the following response: “When investigations are completed and able to
be released, they are,” but that when a matter “is under investigation, until
reviewed, it stays as a work in progress.” On November 23, Kinzer informed Myers
that she “was told that [the report he had requested] is not to be released at this time
because it is still being investigated.”       Notably, Kinzer did not fulfill the
department’s policy that was described by the police chief in his affidavit: Kinzer
did not disclose the incident-report form with the initial narrative when Myers made
his request.
       {¶ 12} On December 4, 2020, Myers filed a complaint for a writ of
mandamus in this court (case No. 2020-1469) to obtain the public-record incident
report for investigation No. P2015185. On December 11, the police chief formally
denied Myers’s request, citing the CLEIR exception in R.C. 149.43(A)(2)(c). The
police chief reiterated that the record would be released after the investigation was
complete.
       {¶ 13} The city belatedly disclosed the incident-report form on January 8,
2021, along with the initial narrative but withheld the supplement narratives. Myers
filed an amended complaint on March 18, 2021, stating that the city’s disclosure on
January 8 consisted of only a “truncated version of P2015185.”
                              C. Case No. 2021-0211
       {¶ 14} After making the records request at issue in case No. 2020-1469,
Myers requested eight additional public-record incident reports. Those additional
public-records requests followed the basic pattern of the request in case No. 2020-
1469. As she had with Myers’s earlier request, in five of Myers’s later requests,
Kinzer initially relied on the media report she had already sent and did not promptly
disclose the incident-report forms. For three of the public-record incident reports
that Myers requested in case No. 2021-211, the city promptly disclosed the




                                           5
                             SUPREME COURT OF OHIO




incident-report form along with the initial narratives but withheld the supplement
narratives.
        {¶ 15} On February 16, 2021, Myers filed the complaint for a writ of
mandamus in case No. 2021-0211 to obtain all eight of what he claims are the
public-record incident reports that he requested (which include, according to his
argument, the supplement narratives). Two business days after Myers filed that
complaint, the city disclosed five incident-report forms along with the initial
narratives and also disclosed the supplement narratives in four cases in which the
city deemed the investigation to be complete.
        {¶ 16} We consolidated case Nos. 2020-1469 and 2021-0211 and granted
an alternative writ. 162 Ohio St.3d 1441, 2021-Ohio-1398, 166 N.E.3d 1269. In
response to the alternative writ, the city submitted the supplement narratives that it
had withheld for in camera review by this court.
                D. The status of Myers’s public-records requests
        {¶ 17} For the sake of clarity, we outline the status of Myers’s nine records
requests at issue.
        {¶ 18} Request No. 1 (case No. 2020-1469): investigation No. P2015185.
Myers emailed this public-records request on November 20, 2020. The city initially
denied this request. The city provided Myers the incident-report form and the initial
narrative on January 8, 2021, but withheld the supplement narratives.
        {¶ 19} Request No. 2 (case No. 2021-0211): investigation No. 18-019929.
Myers emailed this request on December 6, 2020. The city initially denied this
request. The city provided Myers the incident-report form and the initial narrative
on February 18, 2021, but withheld the supplement narratives. This request is at
issue in case No. 2021-0211, as are all the subsequent requests in this list.
        {¶ 20} Request No. 3: investigation No. P2015431. Myers emailed this
request on December 8, 2020. The city initially denied this request. The city




                                          6
                               January Term, 2022




provided Myers the incident-report form and the initial narrative on February 18,
2021, but withheld the supplement narratives.
       {¶ 21} Request No. 4: investigation No. 2015437. Myers emailed this
request on December 8, 2020. The city initially denied this request. The city
provided Myers the incident-report form and the initial narrative on February 18,
2021. The city also disclosed the supplement narratives on that date because the
investigation was closed.
       {¶ 22} Request No. 5: investigation No. 2015499. Myers emailed this
request on December 10, 2020. The city initially denied this request. The city
provided Myers the incident-report form and the initial narrative on February 18,
2021, but withheld the supplement narratives.
       {¶ 23} Request No. 6: investigation No. P2015606. Myers emailed this
request on December 15, 2020. The city initially denied this request. The city
provided Myers the incident-report form and the initial narrative on February 18,
2021. The city also disclosed the supplement narratives on that date because the
investigation was closed.
       {¶ 24} Request No. 7: investigation No. P2100231. Myers emailed this
request on January 18, 2021. The city provided Myers the incident-report form and
the initial narrative on January 19, 2021, but initially withheld the supplement
narratives. On February 18, 2021, the city disclosed the supplement narratives
because the investigation was closed.
       {¶ 25} Request No. 8: investigation No. P2100318. Myers emailed this
request on January 22, 2021. The city provided Myers the incident-report form and
the initial narrative on the same day but withheld the supplement narratives. On
February 18, 2021, the city disclosed the supplement narratives because the
investigation was closed.
       {¶ 26} Request No. 9: investigation No. P2100352. Myers emailed this
request on January 26, 2021. The city provided Myers the incident-report form and




                                        7
                              SUPREME COURT OF OHIO




the initial narrative on the same day but withheld the supplement narratives. The
city subsequently provided Myers the incident-report form and the initial narrative
but withheld the supplement narratives.
        {¶ 27} The following chart summarizes the foregoing information:
 Request No.       Investigation       Public-Records       Incident-           Supplement
                   No.                 Request (date)       Report       Form Narratives     (date
                                                            and         Initial disclosed)
                                                            Narrative (date
                                                            disclosed)
 1                 P2015185            11/20/20             1/8/21
 2                 18-019929           12/6/20              2/18/21
 3                 P2015431            12/8/20              2/18/21
 4                 P2015437            12/8/20              2/18/21             2/18/21
 5                 P2015499            12/10/20             2/18/21
 6                 P2015606            12/15/20             2/18/21             2/18/21
 7                 P2100231            1/18/21              1/19/21             2/18/21
 8                 P2100318            1/22/21              1/22/21             2/18/21
 9                 P2100352            1/26/21              1/26/21


        {¶ 28} In sum, with respect to request Nos. 4, 6, 7, and 8, the city has made
full disclosure of the records because those investigations are complete. Thus,
Myers’s writ claim is moot with respect to request Nos. 4, 6, 7, and 8. As for request
Nos. 1, 2, 3, 5, and 9, the city has disclosed the incident-report forms and the initial
narratives but withheld the supplement narratives. And finally, in request Nos. 1
through 6, the city failed to promptly disclose the incident-report forms.




                                           8
                                January Term, 2022




                              II. LEGAL ANALYSIS
                                A. Burden of proof
       {¶ 29} A person who is denied access to a public record may seek to compel
its production through a mandamus action. R.C. 149.43(C)(1)(b). In such a case,
the requester must prove a clear legal right to the requested records and a
corresponding clear legal duty on the part of the custodian to provide them, State
ex rel. Penland v. Ohio Dept. of Rehab. & Corr., 158 Ohio St.3d 15, 2019-Ohio-
4130, 139 N.E.3d 862, ¶ 9, by clear and convincing evidence, State ex rel.
McCaffrey v. Mahoning Cty. Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-
4246, 976 N.E.2d 877, ¶ 16.
       {¶ 30} Because the city invokes the CLEIR exception to disclosure here, it
bears the burden of production “to plead and prove facts clearly establishing the
applicability of the [exception].” Welsh-Huggins v. Jefferson Cty. Prosecutor’s
Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 27. And because
“[e]xceptions to disclosure under * * * R.C. 149.43 are strictly construed against
the public-records custodian,” the custodian does not satisfy its burden “if it has not
proven that the requested records fall squarely within the exception.” State ex rel.
Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St.3d 81, 2008-Ohio-1770, 886
N.E.2d 206, paragraph two of the syllabus.
   B. Public-record incident reports must be distinguished from “specific
                           investigatory work product”
       {¶ 31} R.C. 149.43(A)(1) defines a public record as a “record[] kept by any
public office, including but not limited to, state, county, city, village, [and]
township.”    R.C. 149.43(A)(1)(h) excepts CLEIRs from the public-records
definition. R.C. 149.43(A)(2) defines a CLEIR as “any record that pertains to a
law enforcement matter of a criminal, quasi-criminal, civil, or administrative
nature, but only to the extent that the release of the record would create a high




                                          9
                                   SUPREME COURT OF OHIO




probability of disclosure of” one of four categories listed in R.C. 149.43(A)(2)(a)
through (d).
         {¶ 32} At issue here is the city’s claim of confidentiality under R.C.
149.43(A)(2)(c), one provision of which excepts from disclosure “specific
investigatory work product.” Notably, unlike other categories of a CLEIR, the
exception for “specific investigatory work product” expires at the end of a criminal
trial, State ex rel. Caster v. Columbus, 151 Ohio St.3d 425, 2016-Ohio-8394, 89
N.E.3d 598, ¶ 47, or when an investigation has been closed, State ex rel. Cincinnati
Enquirer v. Ohio Dept. of Pub. Safety, 148 Ohio St.3d 433, 2016-Ohio-7987, 71
N.E.3d 258, ¶ 41-42. See also State ex rel. Police Officers for Equal Rights v.
Lashutka, 72 Ohio St.3d 185, 188, 648 N.E.2d 808 (1995) (the investigatory-work-
product exception “applies to actual pending or highly probable criminal
prosecutions” [emphasis deleted]).
         {¶ 33} We have consistently held that routine “offense-and-incident
reports” do not fall under the exception for “specific investigatory work product,”
and are therefore public records. See State ex rel. Steckman v. Jackson, 70 Ohio
St.3d 420, 639 N.E.2d 83 (1994), paragraph five of the syllabus (investigatory-
work-product exception “does not include ongoing routine offense and incident
reports,” which “are subject to immediate release upon request”),1 overruled on
other grounds by Caster; see also State ex rel. Lanham v. Smith, 112 Ohio St.3d
527, 2007-Ohio-609, 861 N.E.2d 530, ¶ 13 (routine offense-and-incident reports,
which are “form reports in which the law enforcement officer completing the form
enters information in the spaces provided,” are “not exempt work product and are
normally subject to immediate release upon request”).


1. Myers argues that we should narrow the definition of police-officer work product to include only
“opinion work product” rather than adhere to the broader Steckman standard, which encompasses
“fact work product.” See Caster at ¶ 63-65 (O’Connor, C.J., concurring in part and dissenting in
part). We decline to do so. In Caster, this court adhered to the broader standard, id. at ¶ 19, and we
see no compelling reason to revisit that issue in this case.




                                                 10
                                 January Term, 2022




                          C. Analysis of Myers’s writ claim
       {¶ 34} As discussed, the gravamen of Myers’s claim for a writ of mandamus
lies in his argument that the supplement narratives constitute part of the public-
record incident report.     The city’s defense is that the supplement narratives
constitute “specific investigatory work product” under R.C. 149.43(A)(2)(c); in the
city’s view, the public-record incident report encompasses the incident-report form
and the initial narrative but does not extend to the supplement narratives.
       {¶ 35} In support of his writ claim, Myers advances an argument that has a
broader version and a narrower version.       Under the broader version, all the
supplement narratives are part of the public-record incident report. Under the
narrower version, only some of the supplement narratives are part of the public-
record incident report.
           1. Whether all the supplement narratives are public records
       {¶ 36} Myers first argues that all the supplement narratives are part of the
public-record incident reports because they are “included in the very same
document” as the incident-report form. As factual support, Myers refers to the
police chief’s affidavit, which characterizes the incident-report form, initial
narrative, and supplement narratives as parts of an overarching “investigatory
record.”
       {¶ 37} In support of his position, Myers cites our decision in State ex rel.
Beacon Journal Publishing Co. v. Maurer, 91 Ohio St.3d 54, 741 N.E.2d 511
(2001). Maurer addressed a media representative’s request for an unredacted copy
of an Ohio Uniform Incident Report:


       In the space apparently to be used to describe the events, the deputy
       wrote “taped narrative” and attached to the incident report four
       typed transcripts of taped statements by law enforcement officers.
       These typed narrative statements were titled “Wayne County




                                         11
                               SUPREME COURT OF OHIO




       Sheriff’s Office Narrative/Supplementary Report.”             Written
       statements by other witnesses were also attached to the report. The
       incident report form total[ed] two pages in length; the typed
       narrative statements and witnesses’ statements total[ed] thirty-five
       pages.


Id. at 54. This court held that the incident report and the narratives had to be
disclosed because the officer who had completed the report “incorporated the typed
narrative statements by reference in the incident report”; as a result, he
“incorporated them in a public record.” Id. at 57. “ ‘Once clothed with the public
records cloak, the records cannot be defrocked of their [public-record] status.’ ”
Id., quoting State ex rel. Cincinnati Enquirer v. Hamilton Cty., 75 Ohio St.3d 374,
378, 662 N.E.2d 334 (1996).
       {¶ 38} Myers reasons that if “documents merely ‘referenced’ ” in the
incident-report form are “by virtue of that reference, incorporated into that Report,
then a fortiori narratives that are themselves part of the very same document are
part of the Report as well.”
       {¶ 39} We reject Myers’s contention that all supplement narratives are part
of the public-record incident report. Contrary to Myers’s argument, the police
chief’s affidavit does not answer the question before us, it merely poses it. The
police chief regards certain documents as the public-record incident report but not
the supplement narratives. Whether the supplement narratives are public records
does not, however, depend on the police chief’s viewing them as part of a larger
investigatory record that includes the incident-report forms. Instead, the public-
record status of the supplement narratives depends on the standards we have
developed in the case law.
       {¶ 40} Our case law provides two bases for determining whether documents
qualify as part of the public-record incident report. The first is whether the




                                         12
                                     January Term, 2022




document constitutes a regular incident-report form on which officers have filled
in blanks with information. See Lanham, 112 Ohio St.3d 527, 2007-Ohio-609, 861
N.E.2d 530, ¶ 13. The second is whether the information provided initiates the
investigation, Maurer, 91 Ohio St.3d at 56-57, 741 N.E.2d 511, as opposed to
constituting work product generated after the investigation is under way.
         {¶ 41} To demonstrate the application of these criteria, consider Myers’s
request No. 4, investigation No. P2015437, in which the city has disclosed the
supplement narratives because the investigation is complete. In investigation No.
P2015437, the incident-report form was generated on December 5, 2020, at 8:03
p.m., and the first supplement narrative was authored at 10:29 p.m. Six supplement
narratives followed, three of which were created on December 7, one on December
9, one on December 13, and the final supplement narrative is dated January 25,
2021. Those later supplement narratives, which were generated days after the date
and time of the incident-report form, are not part of the public-record incident report
because they neither contain information included in the incident-report form nor
do they supply information that initiated the investigation. As a result, because the
later supplement narratives are not part of the public-record incident report, they
may qualify as work product of the investigation that was initiated by the public-
record incident report. 2 We therefore reject the broad version of Myers’ argument.
                   2. Some supplement narratives are public records
         {¶ 42} Alternatively, Myers advances a narrower version of his argument
by asserting that some, but not all, of the supplement narratives are public records.
He contends that some of the supplement narratives that have already been


2. Myers also argues that because some of the incident-report forms “directly reference their
corresponding Supplement Narratives,” the content from those supplement narratives are
incorporated into the public-record incident report by reference. While there is a place for “names
mentioned in narratives” in the incident-report form and the word “supplement” appears next to the
names of certain witnesses, the references to “supplement” in the incident-report forms merely serve
to identify the names that are mentioned in the supplement narratives; they do not incorporate
witness statements into the incident-report forms.




                                                13
                              SUPREME COURT OF OHIO




produced “contain narrative derived directly from the party reporting the facts of
the at-issue offense or incident to the Department.” Myers surmises that the same
may be true of the documents that the city has submitted for in camera review.
       {¶ 43} We conclude that this narrower version of Myers’s argument is
correct. In addressing this point, it is useful to consider an example. In request No.
4, investigation No. P2015437, the city disclosed the supplement narratives because
the investigation was completed. The date of the incident was December 5, 2020,
and time of the incident was 8:03 p.m. The time on the initial narrative was 9:58
p.m. on the same date. The first supplement narrative was created at 10:29 p.m. on
that date, approximately 30 minutes after the initial narrative. That first supplement
narrative contains the responding officer’s observations and witness statements.
There are six supplement narratives on later dates, with the last one concluding the
investigation on January 25, 2021.
       {¶ 44} A review of the supplement narratives in investigation No.
P2015437 establishes that the first supplement narrative is contemporaneous with
the police response to the incident and contains information that the responding
officer obtained at the scene. Because the timing and nature of the content shows
that the information initiates the investigation, the first supplement narrative
consists of what we will call “incident information” that properly constitutes part
of the public-record incident report, even though the officer elected to label that
information as a “supplement” narrative rather than an “initial” narrative.
       {¶ 45} We hold that when a police department maintains both incident-
report forms and investigatory work product as part of the same overall
investigatory record, officers’ reports that contain their observations at the time that
they are responding to an incident, along with initial witness statements taken at the
time of the incident or immediately thereafter, are incident-report information that
is a public record and may not be withheld from disclosure as “specific
investigatory work product” under R.C. 149.43(A)(2)(c). To use the terminology




                                          14
                                January Term, 2022




of this opinion, supplement narratives that contain incident information are part of
the public-record incident report, even though officers have neither included that
information on the incident-report form nor incorporated it into the “initial
narrative.”
       {¶ 46} We emphasize, however, that our analysis in this case does not
foreclose redacting information that is part of the public-record incident report if
that information qualifies for nondisclosure under a public-records exception other
than “specific investigatory work product,” including a different CLEIR provision.
Even the information that is included in an incident-report form may, in a proper
case, be redacted under a public-records exception other than the specific-
investigatory-work-product exception in R.C. 149.43(A)(2)(c). See State ex rel.
Shaughnessy v. Cleveland, 149 Ohio St.3d 612, 2016-Ohio-8447, 76 N.E.3d 1171,
¶ 12 (“we have stated that police incident reports are subject to redactions to prevent
the disclosure of exempt information”), citing State ex rel. Beacon Journal
Publishing Co. v. Akron, 104 Ohio St.3d 399, 2004-Ohio-6557, 819 N.E.2d 1087,
¶ 55 (“although police offense-and-incident reports are generally subject to
disclosure, documents containing information that is exempt under state or federal
law may be redacted”), superseded by statute on other grounds as stated in State
ex rel. DiFranco v. S. Euclid, 138 Ohio St.3d 367, 2014-Ohio-538, 7 N.E.3d 1136.
In the cases before us, however, the city does not advance any exception from
public-records disclosure of the supplement narratives other than the specific-
investigatory-work-product exception.       Under our holding, to the extent that
supplement narratives contain incident information, they do not constitute specific
investigatory work product and must be disclosed if no other public-records
exception justifies withholding them.




                                          15
                             SUPREME COURT OF OHIO




    3. Determining which supplement narratives are part of the public-record
                                   incident report
       {¶ 47} The next issue that must be resolved is a factual matter: which
supplement narratives contain incident information and are therefore public
records. Here, the most important factor is timing—the initial observations by
officers and the initial witness statements taken at the physical location close to the
time that the incident occurred constitute incident information that may not be
regarded as specific investigatory work product, even when the information has not
been incorporated into the incident-report form.
       {¶ 48} We now review each of the investigations in which the city has
submitted records for in camera review in order to identify which supplement
narratives contain incident information that makes them subject to disclosure as
part of the public-record incident report.
                              a. Case No. 2020-1469
       {¶ 49} Request No. 1: investigation No. P2015185. Myers requested this
record on November 20, 2020. The date and time on this incident report are
November 19, 2020, at 9:31 a.m. The initial narrative is dated November 19, 2020,
at 10:23 a.m. and states, “Detective opened an investigation into a possible sexual
assault. Investigation continues.” The first supplement narrative, dated November
19 at 10:25 a.m., contains an account of the officer’s interview of the victim. There
are additional supplement narratives on later dates. The city shall disclose the first
supplement narrative that is dated November 19, 2020, because it contains incident
information. The remaining supplement narratives are not subject to the writ.
                               b. Case No. 2021-211
       {¶ 50} Request No. 2: investigation No. 18-019929. Myers requested this
record on December 6, 2020. The date and time on this incident report are August
28, 2018, at 9:15 a.m. The initial narrative, dated August 28, 2018, at 9:35 a.m.,
states, “Detective opened an investigation into a reported sexual assault.




                                          16
                                January Term, 2022




Investigation ongoing.” The first supplement narrative, dated April 18, 2020, at
5:31 p.m., recites the background of the investigation and investigative activity.
There are additional supplement narratives on later dates.           None of these
supplement narratives need be disclosed because they do not contain incident
information.
       {¶ 51} Request No. 3: investigation No. P2015431. Myers requested this
record on December 8, 2020. The date and time on this incident report are
December 5, 2020, at 10:41 a.m. The initial narrative, dated December 5, 2020, at
2:22 p.m., states, “Dispatched on a possible deceased female.” The first supplement
narrative, dated December 5, 2020, at 2:24 p.m., describes the officer’s impressions
at the scene and initial witness statements. There is an additional supplement
narrative on a later date. The city shall disclose the December 5 supplement
narrative because it contains incident information.
       {¶ 52} Request No. 5: investigation No. P2015499. Myers requested this
record on December 10, 2020. The date and time on this incident report are
December 9, 2020, at 6:33 a.m. The initial narrative, dated December 9, 2020, at
7:36 a.m., states, “Investigation.” The first supplement narrative, dated December
9 at 8:10 a.m., describes the officer’s response to the incident, the officer’s
impressions of the crime scene, and initial witness statements.            A second
supplement narrative is dated December 9 at 8:11 a.m. It is written by a different
officer and describes how that officer assisted at the scene of the incident. There
are additional supplement narratives on later dates. The city shall disclose the first
and second supplement narratives, dated December 9, because they contain incident
information. The remaining supplement narratives are not subject to the writ.
       {¶ 53} Request No. 9: investigation No. P2100352. Myers requested this
record on January 26, 2021. The date and time on this incident report are January
23, 2021, at 8:35 p.m. The initial narrative, dated January 23, 2021, at 11:51 p.m.,
states, “Report taken.” The first supplement narrative, dated January 23, 2021, at




                                         17
                             SUPREME COURT OF OHIO




11:51 p.m., describes the officer’s impressions at the scene, presents initial witness
statements, and specifies further actions by the officer. There are additional
supplement narratives on later dates. The city shall disclose the January 23
supplement narrative because it contains incident information. The remaining
supplement narratives are not subject to the writ.
       {¶ 54} In light of the foregoing discussion of the records submitted for in
camera review, we issue a writ of mandamus requiring the city to disclose those
supplement narratives that we have identified as containing incident information.
                              D. Statutory damages
       {¶ 55} Under R.C. 149.43(C)(2), a “requester shall be entitled to recover”
statutory damages when (1) he submits a written public-records request “by hand
delivery, electronic submission, or certified mail,” (2) the request “fairly describes
the public record or class of public records to the public office or person responsible
for the requested public records,” and (3) “a court determines that the public office
or the person responsible for public records failed to comply with an obligation”
imposed by R.C. 149.43(B). Statutory damages accrue at $100 “for each business
day during which the public office or person responsible for the requested public
records failed to comply” with R.C. 149.43(B), “beginning with the day on which
the requester files a mandamus action to recover statutory damages, up to a
maximum of one thousand dollars.” Id.
       {¶ 56} Myers submitted his public-records requests by email, which
triggers R.C. 149.43(C)(2). Myers advances four types of statutory-damage claims:
1.     Damages for the city’s failure to promptly disclose incident-report forms;
2.     Damages for the city’s failure to promptly disclose supplement narratives
       that are public records because they contain incident information (i.e., the
       supplement narratives that are subject to the writ in these cases);




                                          18
                                January Term, 2022




3.      Damages for the city’s failure to promptly disclose supplement narratives
        that were originally investigatory work product in those investigations that
        have been completed; and
4.      Damages for the city’s failure to promptly provide a reasoned denial of
        Myers’ requests including citation to legal authority.
        {¶ 57} In connection with considering each specific claim, three general
questions arise: (1) whether Myers’s request for nine incident reports should be
treated as distinct records requests for purposes of assessing statutory damages,
(2) whether we should assess separate damage awards for the city’s violations of
R.C. 149.43(B) if those violations relate to one records request, and (3) whether
damages that would otherwise accrue should be abated on the ground that the city
acted reasonably (though unlawfully) in withholding certain records.
     1. Precedent prohibits “stacking” damages but permits multiple awards of
                 damages with respect to distinct records requests
        {¶ 58} This court has held that R.C. 149.43(C)(2) “ ‘does not permit
stacking of multiple damage awards based on what is essentially the same records
request.’ ” State ex rel. Ware v. Akron, 164 Ohio St.3d 557, 2021-Ohio-624, 174
N.E.3d 724, ¶ 22, quoting State ex rel. Dehler v. Kelly, 127 Ohio St.3d 309, 2010-
Ohio-5724, 939 N.E.2d 828, ¶ 4. A requester who has made one public-records
request may typically recover only $100 for each business day that a public office
fails to comply with its obligation, even when the requester identifies multiple
violations of R.C. 149.43(B) for a particular business day. See State ex rel.
DiFranco v. S. Euclid, 144 Ohio St.3d 565, 2015-Ohio-4914, 45 N.E.3d 981,
¶ 28-29. And R.C. 149.43(C)(2) imposes a $1,000 cap on the damages that a
requester may recover for a records request.
        {¶ 59} Since the requester is entitled to one damage award for each public-
records request, we must determine what constitutes a single request. The city
argues in its merit brief that “all nine of Relator’s requests” amount to “essentially




                                         19
                             SUPREME COURT OF OHIO




the same records request.” We disagree. Each of Myers’s requests relates to a
separate public-record incident report, and—with one exception that is noted
below—each request was made in a separate email on a different date. Compare
Ware at ¶ 22 (two letters that were included in one certified-mailed envelope, both
of which requested police-department personnel information, were treated as a
single records request for purposes of calculating statutory damages). The
antistacking principle does not prohibit multiple statutory-damage awards when
violations occur in connection with different records requests.
    2. Myers is entitled to statutory damages for the city’s failure to promptly
                          disclose incident-report forms
       {¶ 60} As already discussed above, with respect to six of Myers’s nine
records requests, the city failed to make the incident-report forms available
promptly, as required by R.C. 149.43(B)(1). Instead of producing the incident-
report forms themselves, the city initially relied on Kinzer’s daily media report to
provide Myers with the information that was contained in the incident reports. But
a records request is a request not for information but for an existing record. See
State ex rel. Morgan v. New Lexington, 112 Ohio St.3d 33, 2006-Ohio-6365, 857
N.E.2d 1208, ¶ 30. Once the record has been requested, R.C. 149.43(B) requires
that the public office “promptly” make it available to the requester.
       {¶ 61} Although these violations trigger R.C. 149.43(C)(2), the statutory-
damage provision, it is appropriate to consider whether to abate damages under
R.C. 149.43(C)(2)(a) and (b). Those provisions authorize us to reduce or not to
award statutory damages if we find (1) that “a well-informed public office * * *
reasonably would believe that the conduct * * * that allegedly constitutes a failure
to comply with an obligation” imposed by R.C. 149.43(B) did not constitute such
a failure “based on the ordinary application of statutory law and case law as it
existed at the time of the conduct,” R.C. 149.43(C)(2)(a), and (2) that “a well-
informed public office * * * reasonably would believe that [its] conduct * * *




                                         20
                                     January Term, 2022




would serve the public policy that underlies the authority that is asserted as
permitting that conduct,” R.C. 149.43(C)(2)(b).
        {¶ 62} The city’s failure to promptly disclose incident-report forms does not
satisfy either of these criteria. In Steckman, 70 Ohio St.3d 420, 639 N.E.2d 83, and
in later cases, we stated that incident reports constitute public records and do not
constitute confidential work product. Here, the city did not misunderstand Myers’s
request; instead, it misunderstood its clearly established duties under R.C. 149.43.
Accordingly, the city violated its statutory obligation under R.C. 149.43(B)(1) to
promptly provide the incident-report forms to Myers, and Myers is entitled to
statutory damages.
        {¶ 63} We must now compute the amount of statutory damages to which
Myers is entitled.       In case No. 2020-1469, the incident-report form was not
disclosed until more than ten days after Myers filed the complaint for a writ of
mandamus—the complaint was filed in this court on December 4, 2020, and the
incident report was not produced until January 8, 2021. Accordingly, Myers is
entitled to an award of $1,000 in statutory damages for the city’s violation of its
prompt-disclosure requirement in case No. 2020-1469.
        {¶ 64} In case No. 2021-0211, with respect to five of the eight incident-
report forms that Myers requested, the city did not disclose the incident-report
forms until two days after Myers filed the complaint for a writ of mandamus—the
complaint was filed in this court on February 16, 2021, and the incident-report
forms were provided on February 18, 2021, two business days later. Importantly,
however, two of the public-record incident reports were sought in the same email.3




3. The award of statutory damages for the untimely disclosure of the incident-report forms in case
No. 2021-0211 pertains to request Nos. 2 through 6 (investigation Nos. 18-019929, P2015431,
P2015437, P2015499, and P2015606). Request Nos. 3 and 4 (investigation Nos. P2015431 and
P2015437) were included in the same email that Myers sent on December 8, 2020. We will treat
that email as a single records request for purposes of statutory damages.




                                               21
                               SUPREME COURT OF OHIO




Because of the antistacking principle, Myers is limited to one award of statutory
damages for that single email request.
        {¶ 65} To compute the amount of damages, we assess $100 “for each
business day” of the city’s noncompliance “beginning with the day on which
[Myers] file[ed] [the] mandamus action.” See R.C. 149.43(C)(2). Myers is entitled
to $200 for two days—the day on which he filed the complaint in case No. 2021-
0211 and the following day—multiplied by the four separate requests in which
incident-report forms were not promptly produced—a total of $800 damages. We
therefore award Myers $800 for the city’s failure to promptly disclose a total of five
incident report-forms for four separate public-records requests.             Adding this
amount to the $1,000 we awarded Myers in case No. 2020-1469, we arrive at a total
damages award of $1,800.
3. Statutory damages relating to the city’s delayed disclosure of those supplement
           narratives that contain the incident information will be abated
        {¶ 66} Myers also seeks statutory damages for the city’s delay in disclosing
the supplement narratives that contain incident information that makes them part of
the public-record incident report—in other words, the supplement narratives that
are required to be disclosed by the writ that we are issuing. By extension, this claim
could encompass the delay in disclosing supplement narratives that contain incident
information with respect to the four investigations in which the city has already
disclosed all the supplement narratives.4
        {¶ 67} If we determine that we should abate the claim for statutory damages
under R.C. 149.43(C)(2)(a) and (b), however, the amount of the damages is moot.
In the context of the city’s failure to disclose the supplement narratives that are
subject to the writ, we find that the city behaved reasonably under R.C.
149.43(C)(2)(a) and (b).        First, under R.C. 149.43(C)(2)(a), the city could

4. This aspect of Myers’s argument involves request Nos. 4, 6, 7, and 8 (investigation Nos.
P2015437, P2015606, P2100231, and P2100318).




                                            22
                                January Term, 2022




reasonably have believed that it was proper to withhold the supplement narratives
to protect the fruits of its investigation from disclosure, and the reasonableness of
this position receives support from our decision to deny the writ with respect to
most of the supplement narratives. Second, under R.C. 149.43(C)(2)(b), the city
could also have reasonably believed that withholding the information that is
contained in the supplement narratives served the public policy of keeping the city’s
investigatory work product confidential. Accordingly, we will abate the statutory
damages that are associated with the city’s failure to disclose the supplement
narratives that contain incident information.
  4. Myers has not shown that he is entitled to statutory damages for the city’s
      delayed disclosure of the investigatory work product in the completed
                                   investigations
       {¶ 68} The next claim for statutory damages concerns request Nos. 4, 6, 7,
and 8 (investigation Nos. P2015437, P2015606, P2100231, and P2100318), in
which the city has disclosed all the supplement narratives on the ground that the
investigations have been completed and closed—in other words, the disclosure
includes those supplement narratives that qualified as investigatory work product
while the investigations were still ongoing. Here, Myers contends that the city did
not promptly disclose the public-record investigatory reports.         Because two
business days elapsed, beginning with the date on which Myers filed the complaint
in case No. 2021-0211 before full disclosure, Myers seeks $800 in statutory
damages.
       {¶ 69} We have already determined that in case No. 2021-0211, Myers is
entitled to $200 in statutory damages for the city’s failure to promptly disclose the
incident-report forms, and that determination includes two requests we are now
considering: request Nos. 4 and 6 (investigation Nos. P2015437 and P2015606).
The antistacking principle would bar any further award of statutory damages for
those requests. That leaves request Nos. 7 and 8 (investigation Nos. P2100231 and




                                         23
                             SUPREME COURT OF OHIO




P2100318). Myers’s claim for statutory damages in this context would amount to
an additional $400 ($100 for the day on which Myers filed the complaint and the
day thereafter, multiplied by two).
       {¶ 70} Because the status of these particular supplement narratives depends
on whether and when the investigations were complete, Myers has the burden to
show that disclosure was not made promptly after completion of the investigation.
We conclude that Myers has not met that burden. With respect to investigation No.
P2100231, the final supplement narrative is dated January 15, 2021, and it ends by
stating: “Investigation continues.” By contrast, in investigation No. P2100318, the
final supplement narrative is dated February 10, 2021, and states: “Case closed.”
Myers filed the complaint in case No. 2021-0211 on February 16, and the
investigatory record in each of those two matters was produced two days later.
       {¶ 71} This evidence does not show that the city unreasonably delayed the
disclosure of the supplement narratives. In P2100231, at the time Myers made his
request on January 18, 2021, the final supplement narrative stated the investigation
was continuing; as a result, the city needed to make a subsequent determination as
to whether the investigation had been completed. The city both determined that the
investigation was complete and produced the full record within the month after
Myers made the request. In P2100318, the delay in producing the full record after
the case had been closed was a week and a day. Myers has not shown the delay to
be unreasonable in either situation.
 5. Myers is not entitled to damages relating to the city’s failure to promptly cite
  authority in support of its denial of Myers’s request for supplement narratives
       {¶ 72} Myers also claims damages because of the city’s delay in providing
the statutory basis for withholding the requested supplement narratives. R.C.
149.43(B)(3) requires that a written denial to a written public-records request
“provide the requester with an explanation, including legal authority, setting forth
why the request was denied.” In case No. 2020-1469, the city provided a denial




                                         24
                                January Term, 2022




with a citation to a statute on December 11, 2020, seven days after Myers filed the
complaint. However, the city did not provide a denial with a statutory citation with
respect to any of the other requests until after the mandamus action was filed.
Myers seeks statutory damages for the city’s delay in providing a denial that is
compliant with R.C. 149.43(B)(3).
       {¶ 73} We deny this portion of Myers’s damages claim for two reasons.
First, R.C. 149.43(B)(3)—unlike R.C. 149.43(B)(1)—does not contain a
requirement that the denial be “prompt.” See State ex rel. Ware v. Giavasis, 160
Ohio St.3d 383, 2020-Ohio-3700, 157 N.E.3d 710, ¶ 12. As a result, the city’s
delay in providing Myers with an explanation for its denial does not by itself entitle
Myers to an award of statutory damages. Second, although the city did not provide
a formal explanation with respect to each of his records requests, the email
exchanges between Myers and the police chief in case No. 2020-1469 furnished
Myers with a general explanation of the city’s position. Accordingly, we deny
statutory damages based on the city’s delay in explaining its denial of Myers’s
requests for the supplement narratives.
                                 E. Attorney fees
       {¶ 74} We may award attorney fees when we order a public office to
comply with R.C. 149.43(B).        R.C. 149.43(C)(3)(b) “outlines four different
triggering events that grant a court discretion to order reasonable attorney fees in a
public-records case.” State ex rel. Rogers v. Dept. of Rehab. & Corr., 155 Ohio
St.3d 545, 2018-Ohio-5111, 122 N.E.3d 1208, ¶ 32. Myers seeks attorney fees
under R.C. 149.43(C)(3)(b).
       {¶ 75} However, R.C. 149.43(C)(3)(c) states that attorney fees should not
be awarded when a court determines that the public office “reasonably would
believe that the conduct or threatened conduct of the public office or person
responsible for the requested public records did not constitute a failure to comply
with an obligation in accordance with” R.C. 149.43(B) and that the public office




                                          25
                              SUPREME COURT OF OHIO




“reasonably would believe that the conduct or threatened conduct of the public
office or person responsible for the requested public records would serve the public
policy that underlies the authority that is asserted as permitting that conduct or
threatened conduct.”
       {¶ 76} We have already made a similar determination in connection with
abating statutory damages associated with the city’s failure to disclose supplement
narratives that contain incident information. Using that same logic, we conclude
that awarding attorney fees is inappropriate here because the city could have
reasonably believed that it could withhold the supplement narratives and that doing
so would fulfill the public policy behind the investigatory-work-product exception.
Indeed, Myers does not cite any legal authority in which supplementary parts of an
investigatory record have been held to be public records. See State ex rel. Summers
v. Fox, 164 Ohio St.3d 583, 2021-Ohio-2061, 174 N.E.3d 747, ¶ 14. We deny
Myers’s request for an award of attorney fees.
                                      F. Costs
       {¶ 77} Myers also requests an award of court costs. R.C. 149.43(C)(3)(a)(i)
states: “If the court orders the public office or the person responsible for the public
record to comply with [R.C. 149.43(B)], the court shall determine and award to the
relator all court costs.” Because we are granting a partial writ of mandamus, we
award court costs to Myers.
                                III. CONCLUSION
       {¶ 78} For the foregoing reasons, we grant Myers a partial writ of
mandamus requiring the city to disclose some, but not all, of the supplement
narratives at issue. Stated generally, the city must disclose those supplement
narratives that we have previously found to contain incident information—but the
city need not disclose any other supplement narratives. More specifically, the city
must disclose: (1) the first supplement narrative for investigation No. P2015185,
dated November 19, 2020, at 10:25 a.m., (2) the first supplement narrative for




                                          26
                               January Term, 2022




investigation No. P2015431, dated December 5, 2020, at 2:24 p.m., (3) the first and
second supplement narratives for investigation No. P2015499, dated December 9,
2020, at 8:10 a.m. and 8:11 a.m., and (4) the first supplement narrative for
investigation No. P2100352, dated January 23, 2021, at 11:51 p.m. We are not
ordering the city to disclose any of the supplement narratives for investigation No.
18-019929. We also award Myers statutory damages in the amount of $1,800. We
award costs to Myers, but we deny his request for an award of attorney fees.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and DONNELLY, STEWART, and BRUNNER, JJ., concur.
       KENNEDY, J., concurs in part and dissents in part, with an opinion joined by
DEWINE, J.
       FISCHER, J., concurs in the court’s judgment granting a partial writ but
dissents from the court’s judgment as to the award of damages and costs.
                               _________________
       KENNEDY, J., concurring in part and dissenting in part.
       {¶ 79} Today, the majority modifies the definition of what “specific
investigatory work product” is under R.C. 149.43(A)(2)(c).        By doing so, it
needlessly complicates a standard that was settled almost 30 years ago in State ex
rel. Steckman v. Jackson, 70 Ohio St.3d 420, 639 N.E.2d 83 (1994). In Steckman,
this court held that “information assembled by law enforcement officials in
connection with a probable or pending criminal proceeding” is “specific
investigatory work product” and is therefore exempt from disclosure.           Id. at
paragraph five of the syllabus, overruled on other grounds by State ex rel. Caster
v. Columbus, 151 Ohio St.3d 425, 2016-Ohio-8394, 89 N.E.3d 598. The majority’s
change to Steckman’s definition to include when a report is created and how a police
department maintains the record will certainly cause confusion and spur litigation
for years to come.




                                        27
                             SUPREME COURT OF OHIO




       {¶ 80} I agree with the majority’s decision to grant an award of $1,800 in
statutory damages to relator, Derek J. Myers, because respondents, the city of
Chillicothe; its police chief, Ron Meyers (“police chief”); and the police
department’s records clerk, Mica Kinzer (collectively, “the city”), failed to timely
produce routine incident-report forms. Although I also agree with the majority’s
decision to deny Myers statutory damages for the city’s failure to produce various
supplement reports, I disagree with the majority’s reasoning.
       {¶ 81} I also disagree with the majority’s holding that the time at which a
law-enforcement officer creates a record or that a police department’s method for
maintaining such records determines whether the confidential-law-enforcement-
investigatory-record exemption (“specific investigatory work product”), R.C.
149.43(A)(2)(c), applies.
       {¶ 82} Because the records that the city withheld from disclosure meet the
Steckman definition of “specific investigatory work product,” I would deny Myers
a writ of mandamus. Because the majority does otherwise, I dissent.
       {¶ 83} Therefore, I concur in part and dissent in part.
           Mandamus and R.C. 149.43, Ohio’s Public Records Act
       {¶ 84} Mandamus is an appropriate remedy by which to compel a public
office’s compliance with the Public Records Act. R.C. 149.43(C)(1)(b); see State
ex rel. Physicians Commt. for Responsible Medicine v. Ohio State Univ. Bd. of
Trustees, 108 Ohio St.3d 288, 2006-Ohio-903, 843 N.E.2d 174, ¶ 6. The requester
must establish by clear and convincing evidence a clear legal right to the requested
records and a corresponding clear legal duty on the part of the public office to
provide them. State ex rel. Cincinnati Enquirer v. Sage, 142 Ohio St.3d 392, 2015-
Ohio-974, 31 N.E.3d 616, ¶ 10.
       {¶ 85} “Exceptions to disclosure under the Public Records Act are strictly
construed against the public-records custodian, and the custodian has the burden to
establish the applicability of an exception.” State ex rel. Miller v. Ohio State Hwy.




                                         28
                                January Term, 2022




Patrol, 136 Ohio St. 3d 350, 2013-Ohio-3720, 995 N.E.2d 1175, ¶ 23. To meet this
burden, the records custodian must prove that the requested records “fall squarely
within the exception.” State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio
St.3d 81, 2008-Ohio-1770, 886 N.E.2d 206, paragraph two of the syllabus.
                “Specific investigatory work product” exception
                            to the Public Records Act
       {¶ 86} A public record is any record kept by a public office.             R.C.
149.43(A)(1). Despite that overarching definition of a public record, the legislature
has exempted certain records from disclosure.
       {¶ 87} A confidential law-enforcement investigatory record is exempt from
disclosure when the record “pertains to a law enforcement matter of a criminal,
quasi-criminal, civil, or administrative nature, but only to the extent the release of
the record would create a high probability of disclosure” of one of four categories
of records. R.C. 149.43(A)(2). In this case, the city argues that the requested
records are exempt as specific investigatory work product under R.C.
149.43(A)(2)(c).
       {¶ 88} In Steckman, 70 Ohio St.3d 420, 639 N.E.2d 83, this court stepped
back from its earlier decisions in State ex rel. Beacon Journal Publishing Co. v.
Univ. of Akron, 64 Ohio St.2d 392, 415 N.E.2d 310 (1980), and State ex rel. Natl.
Broadcasting Co. v. Cleveland, 38 Ohio St.3d 79, 526 N.E.2d 786 (1988), regarding
what material could be classified as specific investigatory work product and
therefore exempt under R.C. 149.43(A)(2)(c). In Steckman, this court concluded
that it had not addressed what the phrase “specific investigatory work product”
meant in Beacon Journal Publishing Co. Steckman at 433. In Beacon Journal
Publishing Co., this court held that the R.C. 149.43(A)(2)(c) exemption did not
apply because the reports at issue were “routine factual reports.” (Emphasis
added). Id. at 397.




                                         29
                              SUPREME COURT OF OHIO




          {¶ 89} In Steckman, this court also cast doubt on the reliability of the
holding in Natl. Broadcasting Co. This court explained in Steckman that the
definition of specific investigatory work product in Natl. Broadcasting Co. as “ ‘an
investigator’s deliberative and subjective analysis, his interpretation of the facts,
and his theory of the case, and investigative plans,’ ” Steckman at 434, quoting Natl.
Broadcasting Co. at paragraph three of the syllabus, was based on a “nonexistent
foundation,” Steckman at 433.
          {¶ 90} In Steckman, this court concluded that it had not yet addressed what
constituted “work product” for purposes of the specific-investigatory-work-product
exemption under R.C. 149.43(A)(2)(c). Recognizing this court’s failure to define
that phrase in past decisions, this court focused on the text of R.C. 149.43(A)(2)(c).
This court considered the United States Supreme Court’s definition of “work
product” in Hickman v. Taylor, 329 U.S. 495, 67 S.Ct. 385, 91 L.Ed. 451 (1947),
and the definition of the “work product rule” in Black’s Law Dictionary 1606 (6th
Ed.Rev.1990). Steckman at 434. This court held that “information assembled by
law enforcement officials in connection with a probable or pending criminal
proceeding is, by the work product exception found in R.C. 149.43(A)(2)(c),
excepted from required release.” Id. at paragraph five of the syllabus. This court
also held that “[r]outine offense and incident reports are subject to immediate
release upon request.” Id.
          {¶ 91} After Steckman, we reiterated that its holding applies “to actual
pending or highly probable criminal prosecutions and defines, in that context, the
very narrow exceptions to R.C. 149.43.” (Emphasis sic.) State ex rel. Police
Officers for Equal Rights v. Lashutka, 72 Ohio St.3d 185, 188, 648 N.E.2d 808
(1995).
          {¶ 92} In holding that the specific-investigatory-work-product exemption
applied in State ex rel. Leonard v. White, 75 Ohio St.3d 516, 518, 664 N.E.2d 527
(1996), this court explained that “[o]nce it is evident that a crime has occurred,




                                          30
                               January Term, 2022




investigative materials developed are necessarily compiled in anticipation of
litigation and so fall squarely within the Steckman definition of [specific
investigatory] work product.” (Emphasis added).
     The supplement narratives are specific investigatory work product
                   and are therefore exempt from disclosure
       {¶ 93} Myers made nine public-records requests seeking incident-report
forms and supplement narratives. The incident-report forms are not in dispute. The
dispute before us centers on the supplement narratives.        The city provided
supplement narratives for request Nos. 4, 6, 7 and 8 after the investigations
associated with those requests were closed. So, the issue here is whether the
specific-investigatory-work-product exemption applies to the supplement
narratives connected to Myers’s request Nos. 1, 2, 3, 5, and 9. In the requests at
issue, the term “supplement narrative” refers to the additional narratives that are
prepared by police officers as part of an investigatory record. For purposes of
consistency, this opinion adopts the same terminology as the majority:


               “[T]he standard, fill-in-the-blank information,” we will call
       “the incident-report form.” As for the two types of narratives, we
       will follow the police chief’s terminology and call them the “initial
       narrative” and the “supplement narratives.” Finally, we will use the
       phrase “public-record incident report” to refer to those documents
       that must be disclosed under the Public Records Act.


Majority opinion, ¶ 8.
       {¶ 94} As explained in the police chief’s affidavit, supplement narratives
“contain the personal notes of the investigating officer regarding the incident,
summarizing witness and victim interviews, and evaluating the alleged offense,”




                                        31
                             SUPREME COURT OF OHIO




along with “specific details of the crime alleged, the identities of the victim,
witnesses, and alleged perpetrator, and other related information.”
       {¶ 95} The majority holds that various supplement narratives do not fall
under the specific-investigatory-work-product exemption. I disagree. Because the
records sought in request Nos. 1, 2, 3, 5, and 9 fall squarely within the Steckman
definition of specific investigatory work product, Myers is not entitled to a writ of
mandamus.
       {¶ 96} Request No. 1 asks for the public-record incident report from
investigation No. P2015185. The incident-report form states that the rape of a child
was reported on November 19, 2020, at 9:31 a.m. A detective met with the victim
at 10:23 a.m. The initial narrative, which is dated November 19, 2020, at 10:23
a.m., states: “Detective opened an investigation into a possible sexual assault.
Investigation continues.” The first supplement narrative was completed just two
minutes after the initial narrative. It states that the detective met with the victim
who wanted to discuss incidents that had occurred in 2007. The victim described
the sex acts that the accused had reportedly forced on the victim.
       {¶ 97} Request No. 2 asks for the public-record incident report for
investigation No. 18-019929. The majority grants Myers an award of statutory
damages only for the city’s failure to disclose the incident-report form. I agree with
that determination. The allegation in the incident-report form is gross sexual
imposition. The initial narrative is dated August 28, 2018. It states: “Detective
opened an investigation into a reported sexual assault. Investigation ongoing.”
There is no supplement narrative until April 18, 2020, and the investigation was
ongoing.
       {¶ 98} Request No. 3 asks for the public-record incident report for
investigation No. P2015431. The incident-report form lists a suspicious death of a
27-year-old woman, reported on December 5, 2020, at 10:41 a.m. The investigating
officer reported being at the scene at approximately 10:45 a.m. The initial narrative




                                         32
                                January Term, 2022




is dated December 5, 2020, at 2:22 p.m., and states: “Dispatched on a possible
deceased female.” The first supplement narrative, which was written by that same
officer, was created two minutes later and contained his observations. It states that
the investigating officer arrived at the same time as the medics and that he had
spoken to the decedent’s parents. The officer waited for the coroner to arrive and
then turned the investigation over to a detective.
       {¶ 99} Request No. 5 asks for the public-record incident report for
investigation No. P2015499. The incident-report form lists the possible crime as a
shooting and states that an aggravated assault and an aggravated burglary may have
occurred. The initial narrative is dated September 9, 2020, at 7:36 a.m., and states:
“Investigation.” The first supplement narrative is dated that same day at 8:10 a.m.
The responding officer wrote that there was a victim who had been shot in a home.
The officer found the victim, who was in an upstairs bedroom. The reporting
witness described a break-in and the shooting.
       {¶ 100} Request No. 9 asks for the public-record incident report for
investigation No. P2100352. The incident-report form identifies the crime as gross
sexual imposition. The initial narrative is dated January 23, 2021, at 11:51 p.m.,
and states: “Report taken.” The first supplement narrative was reported at the same
time. It states that the responding officer was dispatched to investigate a possible
rape. The officer spoke to the victim’s mother, who reported that her child had
been raped. The name of the child victim and additional details are given in the
first supplement narrative.
       {¶ 101} An in camera review of the first supplement narratives in request
Nos. 1, 2, 3, 5, and 9 reveals that those records were created after it was evident to
the responding officers that a crime had been committed, Leonard, 75 Ohio St.3d
at 518, 664 N.E.2d 527, and the officers and detectives began assembling the
information “in connection with a probable or pending criminal proceeding,”
Steckman, 70 Ohio St.3d at 435, 639 N.E.2d 83. Therefore, the city properly relied




                                         33
                             SUPREME COURT OF OHIO




on the specific-investigatory-work-product exemption under R.C. 149.43(A)(2)(c)
as its reason for not disclosing the supplement narratives.
       {¶ 102} The majority reaches a contrary decision because it focuses on
matters that are unrelated to the content of the supplement narratives. As a result,
the majority needlessly redefines what constitutes a “specific investigatory work
product” for purposes of what qualifies as an exemption under R.C.
149.43(A)(2)(c).
         The majority needlessly redefines the Steckman definition of
                     “specific investigatory work product”
       {¶ 103} This court has been applying the Steckman definition of “specific
investigatory work product” to cases involving public-records requests since 1994.
Law-enforcement agencies across Ohio have also relied on the Steckman definition
to determine whether a records request falls within the exemption. Records
custodians know that routine offense and incident reports are subject to immediate
release upon request. But, according to Steckman, other records regarding a
criminal investigation are not. The question that the records custodian must answer
is: Does the content of the information in the record that is being requested pertain
to a probable or pending criminal proceeding?
       {¶ 104} But today, on a nonexistent foundation, the majority redefines the
R.C. 149.43(A)(2)(c) exemption. Now, there are additional metrics—i.e., when a
police officer or detective creates a record and how a police department maintains
its records—that must be considered in determining whether a particular record
falls squarely within the specific-investigatory-work-product exemption. These
additional considerations will only foster confusion and spur litigation.        The
definition set forth in Steckman, 70 Ohio St.3d at 435, 639 N.E.2d 83, is readily
understandable and needs no modernization to apply it to this case. “[I]nformation
assembled by law enforcement officials in connection with a probable or pending
criminal proceeding is, by the work product exception found in R.C. 149.43,




                                         34
                               January Term, 2022




excepted from required release.” Steckman at 435. We should not fix what is not
broken.
       {¶ 105} The majority, however, states:


       [W]hen a police department maintains both incident-report forms
       and investigatory work product as part of the same overall
       investigatory record, officers’ reports that contain their observations
       at the time that they are responding to an incident, along with the
       initial witness statements taken at the time of the incident or
       immediately thereafter, are incident-report information that is a
       public record and may not be withheld from disclosure as “specific
       investigatory work product” under R.C. 149.43(A)(2)(c).


Majority opinion at ¶ 45.
       {¶ 106} The majority creates an additional temporal part to the definition of
“specific investigatory work product.” While Steckman, 70 Ohio St.3d 420, 639
N.E.2d 83, incorporated a temporal consideration—i.e., specific investigatory work
product is created once it is evident that a crime has occurred—the majority now
creates an additional temporal element—i.e., specific investigatory work product is
created when the police officer or detective generates the record sometime after his
or her initial investigation. After today, the definition of specific investigatory
work product will turn on (1) at what point it is evident that a crime has occurred
and (2) when in time law enforcement assembles the material and generates the
record. So, what is that timing? How long after an initial report is created must
law-enforcement officers wait before assembling information that will be protected
under the specific-investigatory-work-product exemption? Obviously, here, a few
minutes is not enough. So, is it hours, days, or weeks? The majority never tells us.
Regardless of when it is, the majority’s new temporal element is not realistic in




                                         35
                            SUPREME COURT OF OHIO




modern-day policing. When law-enforcement officers respond to the scene of a
crime, time is of the essence; and gathering evidence—whether physical or
testimonial—to support a potential prosecution must begin immediately. Once it
is evident that a crime has occurred, the compilation of investigative materials
begins in anticipation of litigation, and the related records are exempt under R.C.
149.43(A)(2)(c). And this is exactly what the city was doing in every investigatory
case at issue here.
        {¶ 107} The majority also includes a consideration about how a public
office maintains its records. But that is irrelevant. The Public Records Act—and
the exemptions to it—are about the content of the information in the record. Public-
records custodians routinely redact information that is exempt from disclosure.
R.C. 149.43(B)(1). So, if a law-enforcement agency maintains routine factual
information and specific investigatory work product in the same overall record,
then the records custodian may disclose the incident-report form while redacting
any information that is considered to be specific investigatory work product. See
R.C. 149.43(A)(2)(c).
        {¶ 108} Police officers completed the incident-report forms with the
understanding that under Steckman, those reports were immediately subject to
release. Police officers and detectives then used the supplement narratives to begin
assembling the information that would be needed for future prosecutions.
Regardless of when that information was collected—at the same time that the
incident had been reported or hours, days, or weeks later— that information is
properly exempt from disclosure under the specific-investigatory-work-product
exemption of R.C. 149.43(A)(2)(c) if the material is collected in anticipation of
litigation.
                               Statutory damages
        {¶ 109} Before addressing Myers’s specific requests for statutory damages,
I address two determinations in the majority opinion with which I disagree. First,




                                        36
                                January Term, 2022




the majority opinion states that R.C. 149.43(B)(3) (“If a request is ultimately
denied, in part or in whole, the public office or the person responsible for the
requested public record shall provide the requester with an explanation, including
legal authority, setting forth why the request was denied”) does not contain a
requirement that a denial of a public-records request be prompt. And second, the
majority opinion states that a denial of one public-records request serves as a
blanket denial for all public-records requests. Majority opinion at ¶ 72.
         {¶ 110} “The primary duty of a public office when it has received a public-
records request is to promptly provide any responsive records within a reasonable
amount of time and when a records request is denied, to inform the requester of that
denial and provide the reasons for that denial.” (Emphasis added.) State ex rel.
Cordell v. Paden, 156 Ohio St.3d 394, 2019-Ohio-1216, 128 N.E.3d 179, ¶ 11,
citing R.C. 149.43(B)(1) and (3). A statutory requirement that need never be
completed is not a requirement at all. See Ware v. Kurt, __ Ohio St.3d __, 2022-
Ohio-1627, __ N.E.3d __, ¶ 70 (Kennedy, J., concurring in part and dissenting in
part).
         {¶ 111} Moreover, the Public Records Act requires a records custodian to
“provide the requester with an explanation, including legal authority, setting forth
why the request was denied.” R.C. 149.43(B)(3). Therefore, the legislature
requires that when a records custodian denies a public-records request, she provide
the requester with the legal authority for why the request is being denied. The city
understood its obligation to respond to each public-records request because it
responded to each of Myers’s public-records requests.
         {¶ 112} Turning to Myers’s request for statutory damages, there are two
types of records at issue here: incident-report forms and supplement narratives.
                               Incident-report forms
         {¶ 113} Myers argues that he is entitled to statutory damages because the
city failed to timely provide incident-report forms for request Nos. 1 through 6. I




                                         37
                             SUPREME COURT OF OHIO




agree with the majority that Myers is entitled to an award of $1,800 in statutory
damages for those requests. Myers requested the public records by email and the
factors set forth in R.C. 149.43(C)(2)(a) and (b) allowing for a reduction of such an
award are not met here. I also agree with the majority that request Nos. 7, 8, and 9
are not at issue because they were produced for Myers within a reasonable time.
                               Supplement narratives
       {¶ 114} Myers makes three arguments for statutory damages that pertain to
the supplement narratives. First, he argues that if this court grants him a writ of
mandamus for the supplement narratives for request Nos. 1, 2, 3, 5, and 9, then this
court should grant him an award of statutory damages for each of those requests
because those supplement narratives were—and continue to be—wrongfully
withheld. He asks for $1,000 in statutory damages for each of those five requests.
Second, he argues that he is entitled to an award of statutory damages for request
Nos. 1 through 9 because the city failed to promptly cite any legal authority in
support of its denial of Myers’s requests for those supplement narratives. Lastly,
he argues that he is entitled to statutory damages because the city delayed disclosing
the supplement narratives from the completed investigations in request Nos. 4, 6,
7, and 8.
               Supplement narratives: Request Nos. 1, 2, 3, 5, and 9
       {¶ 115} For reasons that differ from the majority, I agree that Myers is not
entitled to statutory damages for the city’s denial of the supplement narratives in
request Nos. 1, 2, 3, 5, and 9. As set forth above, I would deny his request for a
writ of mandamus because these supplement-narrative requests are exempt under
the specific-investigatory-work-product exemption under R.C 149.43(A)(2)(c).
The majority determines that Myers should not receive an award of statutory
damages pertaining to these supplement-narrative requests because any amount of
possible damages should be abated under R.C. 149.43(C)(2)(a) and (b).




                                         38
                                January Term, 2022




       {¶ 116} Myers argues that even if this court does not grant him a writ of
mandamus for request Nos. 1, 2, 3, 5, and 9, he would still be entitled to statutory
damages because the city failed to promptly cite legal authority in support of its
denial for Myers’s requests for supplement narratives in contravention of R.C.
149.43(B)(3). The majority states that R.C. 149.43(B)(3) does not contain a
requirement that the denial be “prompt.” As set forth above, I disagree. The
majority also suggests that when a records custodian provides a denial with legal
reasoning as to one public-records request, that denial is sufficient for any
subsequent denials of public-records requests. Again, as set forth above, I disagree.
       {¶ 117} Additionally, I would not award Myers statutory damages for
request Nos. 1, 2, 3, 5 and 9, because the city did provide a prompt explanation with
legal authority. Almost every response to Myers’s requests was a variation on the
same theme—that the city was not required to release the supplement narratives
while an investigation was ongoing. For instance, in response to request No. 3,
Kinzer responded, “Please see the response from Det. Wallace, who is the
investigating detective on this case (P2015431). I have already provided the initial
to everyone. Once he completes his investigation, I am more than happy to send
out the full report.” Included with Kinzer’s response was a forwarded email from
the detective that read: “[The case] is still pending and he can only have initial.”
As to Myers’s argument that this response was insufficient because it failed to
provide a specific legal response, R.C. 149.43(B)(3) does not require the records
custodian to cite to a specific statutory section or case. Using lay terms to explain
the legal authority for denying a public-records request is sufficient.
                Supplement narratives: Request Nos. 4, 6, 7, and 8
       {¶ 118} Lastly, Myers argues that although the public-record incident
reports in investigation Nos. P2015437, P2015606, P2100231, and P2100318 had
been disclosed once those investigations were closed, the city unreasonably delayed




                                         39
                              SUPREME COURT OF OHIO




its disclosure of those supplement narratives. I agree with the majority that the
evidence does not support this argument.
       {¶ 119} Myers also argues that he is entitled to statutory damages because
the city failed to promptly cite legal authority in support of its denial of Myers’s
request for supplement narratives for these requests. As stated above, the city
provided responses with legal reasoning for every records request. Most responses
were like the one that Kinzer had provided for request No. 7: “[I]t’s still an open
investigation.”
       {¶ 120} The response to request No. 6, however, was different. Kinzer
responded: “This is all I am able to release on the case from Det. Fyffe at this time—
P2015606.” Below that response was the following information: “Detective was
notified via ICAC of possible pornography involving a juvenile. Suspect in case
has not been identified at this time, still awaiting information on case.” (Italics
sic.) This response indicates that investigation No. P2015606 was still ongoing.
       {¶ 121} While Kinzer’s response did not directly state that investigation
No. P2015606 was still an active case, the detective’s response did. The detective
wrote that the case involved allegations of pornography involving a juvenile and
that the suspect had not been identified. Plainly, it was still an open investigation
because a suspect had not been identified and caught.
       {¶ 122} Therefore, just as Myers is not entitled to statutory damages for the
city’s denial of the supplement narratives in request Nos. 1, 3, 5, and 9, Myers is
not entitled to statutory damages for the city’s denial of the supplement narratives
in request Nos. 4, 6, 7, and 8.
                            Court costs and attorney fees
       {¶ 123} I dissent from the majority’s judgment awarding Myers court costs.
Court costs are awarded after a court orders a records custodian to comply with
R.C. 149.43(B). R.C. 149.43(C)(3)(a)(i). Because I would not grant Myers a writ
of mandamus, I would not award him court costs.




                                         40
                                January Term, 2022




       {¶ 124} Likewise, a court may order the payment of attorney fees when it
orders a public office to comply with R.C. 149.43(B). R.C. 149.43(C)(3)(b).
Again, because I would not grant Myers a writ of mandamus, I would not award
attorney fees.
                                    Conclusion
       {¶ 125} I agree with the majority’s judgment awarding Myers $1,800 in
statutory damages because the city failed to timely produce incident-report forms.
I also agree with the majority’s judgment denying Myers an award of statutory
damages for his public-records requests for the supplement narratives. However, I
disagree with the majority’s reasoning.
       {¶ 126} I dissent from the majority’s judgment granting Myers a partial writ
of mandamus. Specific investigatory work product is “information assembled by
law enforcement officials in connection with a probable or pending criminal
proceeding,” Steckman, 70 Ohio St.3d 420, 639 N.E.2d 83, at paragraph five of the
syllabus, and that information is exempt from disclosure pursuant to R.C.
149.43(A)(2)(c).   Because the supplement narratives fall squarely within the
Steckman definition of specific investigatory work product, the records are not
subject to disclosure and the writ of mandamus should be denied. Because the
majority decides otherwise, I concur in part and dissent in part.
       DEWINE, J., concurs in the foregoing opinion.
                               _________________
       Robinson Law Firm, L.L.C., and Emmett E. Robinson, for relator.
       Reminger Co., L.P.A., Patrick Kasson, and Kent Hushion, for respondents.
                               _________________




                                          41